Exhibit 10.62

AMENDMENT NO. 1 TO THE AGREEMENT

REGARDING ETHANOL SALES AND

MARKETING

THIS AMENDMENT (the “Amendment”) effective as of March 31, 2006, is entered into
between Provista Renewable Fuels Marketing, LLC (formerly known as United Bio
Energy Fuels, LLC) (“Provista”) and US BioEnergy Corporation (“Customer”).

RECITALS:

WHEREAS, Provista and Customer entered into the Agreement Regarding Ethanol
Sales and Marketing (the “Agreement”) dated March 31, 2006;

WHEREAS, both parties desire to amend the Agreement as set forth below;

NOW, THEREFORE, the parties agree as follows:

 

  1. Any term or phrase used herein with an initial capital letter shall have
the same meaning as defined herein, or if not so defined, shall have the meaning
set forth in the Agreement.

 

  2. Commencing as of the date hereof, Section III.B., Delivery, first sentence,
shall be deleted and replaced with the following: “For purposes of this Section
III., “Delivery” of Ethanol is defined as the physical transfer of Ethanol
produced at the Customer’s Facility through the Delivery Point into rail cars,
trucks or other containers owned, leased or arranged by Provista or Buyer for
the transportation of the Ethanol from the Customer’s Facility to another
location.”

 

  3. Commencing as of the date hereof, section III.H., Delivery, second
sentence, shall be deleted and replaced with the following: “For purposes of
this Section III., “Delivery Point” is the outlet flange attached to Customer’s
Facility that transfers Ethanol into rail cars, trucks or other containers
owned, leased or arranged by Provista or Buyer.”

 

  4. Commencing as of the date hereof, Section III. C., Handling and Title, last
sentence, shall be deleted and replaced with the following: “Title, risk of
loss, and full shipping responsibility shall pass from Customer to Provista upon
Delivery at the Delivery Point.”

 

  5. The parties acknowledge, confirm and agree that, except as may be
explicitly inconsistent with this Amendment, the terms and conditions of the
Agreement shall continue to be in full force and effect and are hereby ratified
and confirmed.

 

PROVISTA RENEWABLE   US BIOENERGY CORPORATION FUELS MARKETING, LLC     By:  

/s/ Andrew Combs

  By:  

/s/ Brian Thome

Title:   Vice President   Title:   President Date:   November 6, 2006   Date:  
November 9, 2006